Filed Pursuant to Rule 424(b)(3) Registration Statement No.333-191468 PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated November12, 2013) Actinium Pharmaceuticals, Inc. 25,735,497 Shares of Common Stock This Prospectus Supplement No.1 supplements and amends our Prospectus dated November12, 2013. This Prospectus Supplement No.1 includes (i) our attached Quarterly Report on Form 10-Q for the quarter ended September 30, 2013, as filed with the Securities and Exchange Commission on November 14, 2013 and (ii) an updated Selling Stockholders table. The Prospectus and this Prospectus Supplement No.1 relate to the disposition from time to time by the selling shareholders identified in the Prospectus and this Prospectus Supplement No. 1, including their donees, pledgees, assignees, transferees and other successors-in-interest, of up to 25,735,497 shares of our common stock. We are not selling any common stock under the Prospectus and this Prospectus Supplement No.1, and we will not receive any of the proceeds from the sale of the shares by the selling shareholders. Our common stock is quoted on the OTCQB tier of the OTC market place under the symbol “ATNM”. On November 18, 2013, the last quoted sale price for our common stock as reported on the OTCQB tier was $6.46 per share. This Prospectus Supplement No.1 should be read in conjunction with the Prospectus. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No.1 modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No.1. Investing in our common stock involves certain risks. You should review carefully the risks described under “Risk Factors” beginning on page 6 of the Prospectus and under similar headings in any amendments or supplements to the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the Prospectus or this Prospectus Supplement No.1 is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No.1 is November19, 2013. * UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52446 ACTINIUM PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0378336 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 501 Fifth Avenue, 3rd Floor New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 459-4201 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YesNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of November 12, 2013; 23,656,582 Actinium Pharmaceuticals, Inc. FORM 10-Q For period ended September 30, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company and are unaudited. In the opinion of management, all adjustments (which includeall normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2013 and 2012 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s audited financial statements for the year ended December 31, 2012. The results of operations for the period ended September 30, 2013 are not necessarily indicative of the operating results for the full year. 3 Actinium Pharmaceuticals, Inc. (Formerly Cactus Ventures, Inc.) (A Development Stage Company) Consolidated Balance Sheets (Unaudited) September 30, 2013 December 31, 2012 Assets Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party Note payable - Derivative liabilities Total Current Liabilities Total Liabilities Commitments and contingencies Stockholders' Equity: Preferred stock, $0.001 par value; 10,000,000 authorized 0 shares issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 23,656,582 and 21,391,665 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. 4 Actinium Pharmaceuticals, Inc. (Formerly Cactus Ventures, Inc.) (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Period from June 13, 2000 For the three months ended For the nine months ended (Inception) to September 30, September 30, September 30, Revenue $
